Citation Nr: 1747659	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to March 1981 with three months of prior active service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and June 2010 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a July 2016 hearing was scheduled in conjunction with these matters.  However, the Veteran failed to report to that hearing and has not provided any reason for such failure.  The Board made multiple efforts to reach out to the Veteran to confirm his address and determine whether he wished to reschedule his hearing, as it did not appear that he had received the notification letter indicating the date, time, and location of that hearing.  However, no response has been received from the Veteran to date and an August 2017 correspondence from his representative indicates they were also unable to contact the Veteran.  The representative then requested that the matter be adjudicated based on the evidence in the record.  Thus, the Board considers the Veteran's hearing request withdrawn and will proceed accordingly.

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has presented competent and credible lay statements indicating his tinnitus began in service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year in this case).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Here, the Veteran's service treatment records (STRs) are silent for any notations or complaints of tinnitus.  However, on February 2010 audiological examination, he reported bilateral tinnitus that occurred one or two times a week.  He said he was exposed to military noise from gunfire, grenades, heavy equipment, rockets, helicopters, and general infantry noise.  He denied any recreational or occupational noise exposure prior to or after service.  In addition, he was unable to recall if tinnitus began in service, but clearly stated that it was present during service.  The examiner felt the etiology of his tinnitus could not be determined without resorting to mere speculation.  An April 2010 addendum opinion indicates the etiology of tinnitus could be due to several causes and therefore cannot be determined without speculation.  In January 2012, the Veteran said he was exposed to "a lot of gunfire and explosions," and that he never experienced ringing in the ears or anything similar prior to service.  

At the outset, the Board notes that tinnitus is a simple disease that is observable by lay persons.  Moreover, it is a condition that is diagnosed based solely on subjective reports.  Therefore, the Veteran is perfectly competent to both diagnose it and speak to its onset, course, and progression.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Crucially, the Board has found no reason to question the veracity of his statements endorsing tinnitus either now or in service.  Consequently, such statements are competent, credible, and probative evidence indicating that the Veteran has a diagnosis of tinnitus that also manifested during service.  As such, the presumption under 38 U.S.C.A. § 1112 for chronic diseases applies, as tinnitus is considered an organic disease of the nervous system, and presumptive service connection for tinnitus is warranted.  Notably, the only pertinent medical opinions in the record are not probative, as they are non-opinions at best and inadequate (for lack of sufficient rationale) at worst.  

Consequently, the Board finds the evidence in the record is at least in relative equipoise and, resolving all remaining reasonable doubt in the Veteran's favor, the appeal in this matter must be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record shows that the Veteran was not afforded an actual enlistment examination prior to his period of active duty service from February 1979 to March 1981.  In so finding, the Board notes that he was only afforded a September 1978 enlistment examination for a period of Reserve service and a January 1979 examination for release from a period of active duty associated with that service.  Absent a corresponding enlistment examination for the period of service in question, the presumption of soundness upon entry does not apply to that period.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Moreover, there is ample documentation of preservice diagnoses and audiograms reflecting bilateral conductive hearing loss.  Thus, the critical question in this case is whether or not such hearing loss was aggravated during the Veteran's active service from February 1979 to March 1981.  

The Veteran was afforded a February 2010 VA audiological examination (with an April 2010 addendum opinion) to assess this question, but neither offers sufficient rationale for the negative opinions provided.  Both provide bare conclusions (i.e., that the Veteran's hearing loss was not caused or aggravated in service and that the Veteran had not lost additional hearing during military service).  Thus, they are inadequate and a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his hearing loss, to include ALL COPIES OF AUDIOMETRIC TESTING COMPLETED.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's documented pre-service bilateral conductive hearing loss was AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his military service, TO INCLUDE consideration of the impact of the SEVERAL notations of continued ear complaints, treatment, and diagnoses OR exposure to hazardous noise levels therein.  

For purposes of this examination, the examiner should assume that the Veteran was exposed to hazardous levels of noise.  The examiner should consider and discuss, as necessary, the preservice, in-service, and postservice audiometric studies available in delivering his or her opinion.  Any opinion provided must be reconciled with any conflicting evidence in the record, to include the January 1981 physical evaluation board's findings.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record, readjudicate the claim, issue an appropriate supplemental statement of the case (if the claim remains denied), afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


